Citation Nr: 0940492	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-38 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated at 50 percent disabling.

2.  Entitlement to total disability and individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the benefit sought 
on appeal.  

In September 2004, the RO granted an increased rating of 50 
percent for PTSD, effective September 26, 2003.  The Veteran 
submitted a statement in November 2004 taking issue with a 
November 2004 letter that noted that he had not submitted 
evidence to support his claim.  The Veteran then discussed, 
in detail, the evidence he had submitted to support his 
increased rating claim for PTSD and maintained that his PTSD 
prevented him working.  The Veteran, in essence, is 
disagreeing with the rating assigned to him for his PTSD 
disability in the September 2004 rating decision.  Although 
he references a November 2004 letter asking him for more 
information, a notice of disagreement is essentially a 
written communication expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
No special wording is required as long as it can be 
reasonably construed as disagreement with that determination 
and a desire to appellate review.  38 C.F.R. § 20.201.  As 
the November 2004 statement is accepted as a valid notice of 
disagreement, the September 2004 rating decision is the 
rating decision on appeal with respect to the increased 
rating claim for PTSD.  

The RO denied entitlement to TDIU in February 2006.  

The Veteran, who had active service from April 1969 to April 
1971, appealed these decisions to the BVA and the case was 
referred to the Board for appellate review.  The Veteran 
testified at a Board hearing at the RO in August 2009.

The Veteran indicated at the hearing that he wished to 
reinstate his service connection claims for bilateral hearing 
loss and disabilities manifested by low back pain, bilateral 
knee pain, and bilateral leg pain.  The Veteran filed a VA-
Form 9 with respect to these claims in March 2004 but in 
December 2005 indicated in writing that he wished to withdraw 
his appeal with respect to these claims.  He filed a claim to 
reopen service connection for these claims in May 2009.  In 
August 2009, after the August 2009 Board hearing, the RO 
adjudicated these claims continuing the denial.  Given the 
long period of time that has passed since the Veteran 
withdrew his appeal with respect to these claims in December 
2005, the Veteran cannot timely reinstate them almost five 
years later in August 2009.   Thus, the claims are not 
properly under the Board's jurisdiction.  The Veteran has one 
year from the date of the August 2009 rating decision to 
appeal the decision to the Board.  38 C.F.R. § 20.302.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made.  The Board notes that in his substantive appeal 
dated December 2006 and during the August 2009 hearing the 
Veteran reported auditory and visual hallucinations.  As 
these were not reported during the Veteran's last VA 
examination in January 2006, the Board feels that a new VA 
examination is warranted due to the reported increased 
symptomatology.  

Additionally, the Veteran first noted in the August 2009 
Board hearing that he receives Social Security Administration 
(SSA) disability benefits in relation to his PTSD.  No SSA 
medical records or decisions are associated with the claims 
file.  VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
These records include medical and other records from SSA.  
See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992), the Court of Appeals for Veterans 
Claims (Court) found that VA's duty to assist specifically 
includes requesting information from other Federal 
departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), 
the Court further stated that VA is required to obtain 
evidence from other agencies, including decisions by 
administrative law judges from the SSA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and 
associate with the claims file a copy of 
any decision from the Social Security 
Administration concerning the Veteran's 
award of disability benefits and copies of 
all medical records utilized in making 
that decision.

2.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
severity of the Veteran's current PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
appropriate examiner should clearly report 
the extent of the Veteran's disability in 
accordance with VA rating criteria.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or, in the alternative, the 
claims file itself must be made available 
to the examiner for review.

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if the 
issues on appeal may be granted.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


